UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2421


BARRY MALLEK,

                Plaintiff - Appellant,

          v.

ALLSTATE LIFE INSURANCE COMPANY,

                Defendant - Appellee,

          and

ALICE MALLEK,

                Third Party Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.       Richard L.
Voorhees, District Judge. (5:11-cv-00031-RLV-DCK)


Submitted:   April 30, 2015                   Decided:   May 19, 2015


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry Mallek, Appellant Pro Se.      Jeffrey Phillips Macharg,
Heather C. White, SMITH MOORE LEATHERWOOD LLP, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Barry Mallek appeals the district court’s final order and

judgment in this diversity action.            We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons stated by the district court.             See Mallek v. Allstate

Life   Ins.   Co.,     No.   5:11-cv-00031-RLV-DCK      (W.D.N.C.     Dec.   17,

2014; Jan. 21, 2014).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    this   court   and   argument   would   not    aid   the

decisional process.

                                                                      AFFIRMED




                                       2